Citation Nr: 0920589	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-42 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1973 and from March 1973 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in December 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran was 
notified of this decision that same month, but did not file 
an appeal.

2.  The evidence received since the June 1992 rating decision 
is new; however, it does not raise a reasonable possibility 
of substantiating the underlying claim for service connection 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The June 1992 decision of the RO denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.1103 
(2008).

2.  The evidence received since the June 1992 RO rating 
decision is not new and material and the claim of entitlement 
to service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

In a June 1992 rating decision, the RO denied entitlement to 
service connection for bilateral hearing loss.  The RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss on the basis that the Veteran's 
bilateral hearing loss preexisted active service and was not 
permanently aggravated by the Veteran's active service.

The evidence of record at the time of the June 1992 rating 
decision included the Veteran's service treatment records and 
a VA Compensation and Pension (C&P) medical examination 
report dated in February 1992.

The appellant did not file an appeal of the June 1992 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  Nor was new and material evidence 
received within the appeal period.  See 38 C.F.R. § 3.156(b).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  In cases such as this, where the claim is 
filed on or after August 29, 2001, under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the June 1992 rating decision, in May 2003 the 
appellant filed an application to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  
The claims folder reveals that VA outpatient treatment 
records dated June 2003 to April 2007 and Pensacola Naval 
Hospital treatment records dated December 2001 to May 2002 
were associated with the claims folder subsequent to the June 
1992 rating decision.  The records associated with the claims 
folder since June 1992 do not provide any indication that the 
Veteran's bilateral hearing loss was permanently aggravated 
by the Veteran's active service.  

The Veteran has stated, in connection with his claim to 
reopen, that his hearing loss was aggravated by his duties in 
service and that he knew how to fake the separation hearing 
tests so his discharge from service would not be delayed due 
to defective hearing.  Although he did not submit any 
statements with his previous claim, especially ones asserting 
aggravation, the fact is that the RO considered the question 
of aggravation in the 1992 rating decision and specifically 
found that the Veteran's pre-existing hearing loss was not 
aggravated.  That the Veteran now submits statements 
contending that his hearing loss was aggravated in service 
does not constitute new and material evidence.  The Veteran 
is not competent to provide a medical opinion on aggravation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the basis for the RO's June 1992 determination, 
the evidence associated with the claims folder does not raise 
a reasonable possibility of substantiating the claim.  Thus, 
the evidence is not material under the provisions of 
38 C.F.R. § 3.156(a), and the claim is not reopened.



II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in December 2007 that fully addressed 
all notice elements.  The letter informed the appellant of 
the evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  The letter included the bases 
for the denial in the prior decision and described what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in February 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although the pre-adjudication 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim has not been reopened, and hence no rating or effective 
date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate his claim.  All identified and available records 
were secured.  


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


